OPINION OF THE COURT
EAGEN, Chief Justice.
On September 25, 1972, appellant, Ronald Lee Williams, was convicted by a jury in Lehigh County of being an accessory before and after the fact to forging stolen money orders and an accessory before the fact to counterfeiting an American Express Traveler’s check. Following a denial of post-verdict motions, a prison sentence was imposed. Williams’ direct appeal to the Superior Court resulted in an affirmance of the judgment without opinion, Commonwealth v. Williams, 231 Pa.Super. 804, 331 A.2d 526 (1975).
Later in 1975, Williams filed a petition in the trial court seeking post conviction relief, Act of January 25, 1966, P.L. (1965) 1580 §§ 1 et seq., 19 P.S. §§ 1180-1 et seq. After a *374counseled evidentiary hearing, the petition was dismissed. On appeal the Superior Court affirmed without opinion. We granted allocatur and reinstated Williams’ bail pending disposition of the appeal. We now affirm the order of the Superior Court for this reason.
Williams contends he is entitled to a new trial because his self-retained trial counsel failed to provide “competent representation.” * However, a check of the records discloses that this issue’ was not raised in the direct appeal to the Superior Court from the judgment of sentence and that Williams was there represented by new counsel, that is, counsel other than trial counsel. Under the circumstances, the issue has been waived. Commonwealth v. Seachrist, 478 Pa. 621, 387 A.2d 661 (1978); Commonwealth v. May, 476 Pa. 385, 382 A.2d 1223 (1978); Commonwealth v. Smallwood, 465 Pa. 392, 350 A.2d 822 (1976); Commonwealth v. Dancer, 460 Pa. 95, 335 A.2d 435 (1975).
Order affirmed. The order of May 27, 1976, reinstating bail is vacated.
PACKEL, former J., did not participate in the decision of this case.
NIX, J., concurs in the result.

 This is the only reason asserted in support of the request for post conviction relief.